Motion Granted; Appeal Dismissed and Memorandum Opinion filed
December 5, 2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-13-00560-CV

   ROWAN & SIBLINGS, INC. AND MAHER HUSSEINI AKA MAHER
                KHALIL HUSSEINI, Appellants

                                       V.

                         TARA ENERGY, LLC, Appellee

            On Appeal from the County Civil Court at Law No. 3
                          Harris County, Texas
                     Trial Court Cause No. 1017116

                MEMORANDUM                      OPINION

      This is an appeal from a judgment signed April 29, 2013. On November 26,
2013, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                     PER CURIAM

Panel consists of Justices Christopher, Donovan, and Brown.